Citation Nr: 1713512	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-23 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a right hand injury.

3.  Entitlement to service connection for a left hand injury.

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from April 7, 2009 to March 10, 2015, and as 50 percent disabling from March 11, 2015.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to July 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A February 2010 rating decision granted service connection for PTSD that was assigned an initial 30 percent disability rating from April 7, 2009.  In March 2010, the Veteran submitted a formal claim for a TDIU.  A June 2010 rating decision confirmed and continued the 30 percent rating for PTSD and denied entitlement to a TDIU.

A February 2011 rating decision denied the Veteran's request to reopen her previously denied claim for service connection for a bilateral foot disorder and denied service connection for right and left hand injuries.

A May 2012 rating decision granted service connection for a left wrist scar, status post ganglion cyst removal.

In March 2013, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

A July 2015 rating decision granted a 50 percent rating for PTSD from March 11, 2015.

The matters of the reopened claim for service connection for a bilateral foot condition, service connection for a right hand injury, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's request to reopen her claim for service a bilateral foot condition; the Veteran did not perfect an appeal of this determination and new and material evidence was not received within one year of issuance of the rating decision.

2.  The evidence added to the record since the December 2006 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

3.  The weight of the evidence of record is against a finding that the Veteran has a current left hand injury, other than the service-connected left wrist scar post ganglion cyst removal.  

4.  Since the initial grant of service connection on April 7, 2009, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that declined to reopen the previously denied of entitlement to service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the December 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a left hand injury are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for an initial 70 percent rating, but no higher, for PTSD, are met since April 7, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A February 1999 rating decision denied the Veteran's claim for service connection for a bilateral foot condition.  The evidence of record at that time of the February 1999 decision included the Veteran's service treatment records that included her complaint of swollen feet in September 1980 and right foot pain in May 1985, diagnosed as foot strain (9/24/14 VBMS STR Medical, pp. 7, 11).  

Also of record was post service medical evidence noting right great toe pain in November 1989 assessed as a bunion, and in July 1993 when probable gouty arthritis was noted (1/7/99 VBMS Medical Treatment Government Facility (1st set), p. 460; 1/7/99 VBMS Medical Treatment Record Government Facility (2nd) set, 
p. 18).  A December 1998 VA examiner noted foot pain on palpation of the 1st metatarsal head on the left and palpation of the dorsal surfaces of the Veteran's feet.

The RO denied the Veteran's claim in February 1999 on the basis that there was no permanent residual chronic disability subject to service connection shown in service or in the post-service medical evidence.

The Veteran was notified of the RO's February 1999 determination and her appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of issuance of the February 1999 decision to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the February 1999 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 2005, the Veteran submitted a request to reopen her previously denied claim for service connection for a bilateral foot condition (2/25/05 VBMS Third Party Correspondence).  The evidence added to the record at that time included February 2005 private medical records showing that she had bilateral hallux valgus (2/25/05 VBMS Medical Treatment Record Non Government Facility).

In the December 2006 rating decision, the RO found that new and material evidence was not received to reopen the previously denied claim for service connection for a bilateral foot disorder.

The Veteran was notified of the RO's December 2006 determination and her appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of issuance of the December 2006 decision to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond, 659 F.3d at 1367-68.  Hence, the December 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the December 2006 rating decision includes VA and non-VA medical records and examination reports, dated from 1998 to 2016, some duplicative of those previously considered by the RO, and the Veteran's written statements and oral testimony, in support of her claim.

Added to the record is a May 2012 VA outpatient podiatry noting the Veteran's complaint of a painful left foot and surgery in 2005 (11/9/15 VBMS CAPRI, p. 30).  The assessment was plantar fasciitis and hallux limitus on the left, hallux abducto valgus on the right, and xerosis.  When seen by the podiatrist in July 2012, the Veteran reported painful great toes and noted having foot pain since active service (11/9/15 VBMS CAPRI, p. 29).  The assessment included hallux limitus, plantar punctate keratosis, and pronation syndrome, bilaterally.

During her March 2013 personal hearing at the RO, the Veteran said that she had callouses on the soles of her feet and toes that overlapped, and foot problems that started in service.  See RO hearing transcript at pages 20-21.

A right foot bunion was noted in November 2014 (11/9/15 VBMS CAPRI, p. 4).  An X-ray of the Veteran's right foot taken at that time showed a moderate bunion deformity and hallux valgus, pes planus, and calcaneal enthesophytes (2/20/15 VBMS, CAPRI (Charleston), p. 319).

A September 2015 VA primary care record includes the Veteran's complaints of bilateral chronic foot pain, and notes that she had bunions and corns (4/29/16 VBMS CAPRI, p. 73).

The medical evidence added to the record, along with the Veteran's statements, relate to the previously unestablished elements of a current disability and a link between a current bilateral foot condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  

II. Duty to Notify and Assist

In letters dated in April 2009, April 2010, and January and September 2011, the AOJ notified the Veteran of information and evidence necessary to substantiate her service connection and increased rating claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).

The appeal as to the increased rating for PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional duty-to-assist notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159 (c).  Her service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its August 2011 determination that the Veteran was not totally disabled (9/24/14 VBMS Medical Treatment Records Furnished by SSA (3rd set), p. 132).

A VA opinion was obtained regarding left wrist pain in March 2012, and the Veteran underwent VA examinations regarding her psychiatric disability in January and May 2010, June 2011, and March 2015, and the examination reports are of record.

The March 2012 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination regarding service connection for multiple myeloma. 

There is no indication that the Veteran's claimed psychiatric disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination as to this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

The Board finds the duties to notify and assist have been met.


III. Facts and Analysis

A. Service Connection for Left Hand Injury

Contentions

The Veteran reported having a ganglion cyst on her left hand that was removed in service.  See March 2013 RO hearing transcript at page 14.  She currently did not have much strength in her hands and dropped things.  Id. at 18-19.  The Veteran had hand pain and weakness that caused difficulty using a computer and that started in service.  Id. 19-20.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that complaints of pain alone without an underlying disorder do not meet the current disability threshold).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (stating that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-59 (1990).

Analysis

Service treatment records show that, in June 1981, the Veteran complained of pain and numbness of her left hand caused by a left wrist ganglion cyst (9/24/14 VBMS STRs Medical, p. 4).  In July 1981, a ganglionectomy was performed on the cyst on the dorsal of the Veteran's left wrist.  Id. at 5-7.  On a Report of Medical History completed in June 1985, when the Veteran was examined prior to separation, she reported the removal of her ganglion cyst and that she had sharp pains in her left arm intermittently.  Id. at 13.  An upper extremity abnormality was not noted upon clinical examination at that time.  Id. at 15.

The post service medical evidence includes a May 2011 report of a X-ray of the Veteran's left wrist that showed no evidence of current or prior injury and no significant arthropathy (6/27/11 VBMS Medical Treatment Record Government Facility, p. 2).

The March 2012 VA examiner noted the Veteran's history of having a ganglion cyst on the upper dorsal aspect of the left wrist removed in service.  A left wrist scar was reported.  Bilateral wrist pain since the 1980s was also diagnosed.  The Veteran reported wrist pain that started in service in the 1980s that she still had and for which she used a brace daily.  She had difficulty performing repetitive tasks.  The Veteran was unable to perform repetitive tasks since she developed the painful ganglion cyst on her left wrist.  The examiner noted that the Veteran had bilateral wrist pain due to ganglion cysts status post left wrist ganglion cyst removal in service.

In May 2012, the RO granted service connection for the left wrist scar status post ganglion cyst removal.

The medical evidence of record does not discuss a left hand disability, other than the service-connected left wrist scar.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225. 

The Veteran has cited the earlier assessments of wrist pain as proof that she has a current disability.  However, these assessments were made in the face of negative testing and the VA medical examiner found no current left hand disability, other than the left wrist scar.  Her left wrist pain has been attributed to the left wrist ganglion cyst removal for which service connection for the scar residual was granted.  As noted, the negative opinion is more probative than the Veteran's statements, because it is consistent with the testing and the most recent VA examiner provided reasons for the opinion.

After reviewing the relevant medical and lay evidence, the Board finds that the evidence weighs against a finding of an in-service left hand injury, other than the ganglionectomy event.  The May 2012 VA examiner described no other left hand injury or event.  The examiner attributed left wrist pain to the ganglion cyst removal.  Service connection was granted for the left wrist scar status post left wrist ganglion cyst removal and a compensable disability evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804, that evaluates an unstable or painful scar.  Additionally, the RO determination granted a noncompensable rating for limitation of motion under the hyphenated Diagnostic Code 5215-7805.

In light of the foregoing, the Board finds that the relevant evidence of record weighs against a finding that a left hand event occurred during or after service, other than the acknowledged July 1981 ganglionectomy.  This is because a competent VA examiner reviewed the relevant records and determined that only the ganglionectomy occurred.  Furthermore, the Veteran has not reported any other in-service event that involved a left hand injury. 

Specifically, regarding lay evidence, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.

In this case, a diagnosis of a left hand injury is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of hand disorders is not readily recognizable by a layman, such as varicose veins or acne.  The Board finds that the Veteran is competent and credible to describe an external force, to include any force that happened during her recognized personal assaults.  However, the Board finds that the Veteran is not competent to state whether a left hand event occurred because this matter is beyond her competence.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.  Without the proper training/skills, the Board finds that the Veteran is not competent to report whether an in-service event caused a current left hand injury.  The Board notes that the Veteran's grant of service connection for PTSD was based on her account of military personal assaults, but she has not alleged that her left hand was injured in the assaults.  The Board wants to explicitly note that the finding of no left hand injury during the personal assaults does not minimize in any way that these events happened.

In sum, a preponderance of the evidence is against the claim for service connection for a left hand injury.  Reasonable doubt does not arise, and the claim is denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating-PTSD

Contentions

The Veteran contends that her disability caused severe emotional distress that impaired her social and occupational functioning (3/26/13 VBMS Correspondence).  Since her initial mental health evaluation in October 2011, she had serious depressive symptoms without material improvement.  The Veteran had a temporary office job that made it difficult to have time to schedule regular psychotherapy sessions.

During her March 2013 hearing, the Veteran testified that her anxieties and depression worsened that necessitated her taking strong prescribed medications.  See RO hearing transcript at page 28.  She experienced stress at work.  Id. at 6.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 57-58. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of her service-connected PTSD disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) was officially released, and 38 C.F.R. § 4.130 was revised to refer to the DSM-5.  VA implemented 
DSM-V, effective August 4, 2014.  The Secretary of VA determined, however, that 
DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  
See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's case was certified to the Board in August 2016, and DSM-5 is applicable.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence in this case was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V. 

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 indicates an assessment of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2016).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Analysis

Schedular Rating

The assigned GAF scores have been primarily indicative of moderate to mild disability, and ranged from 50 assigned by a VA examiner June 2011 commensurate with serious impairment, to 65 assigned by a VA psychiatrist in September 2013, indicative of mild impairment, aside from one occasion on which the Veteran was noted to have a GAF of 45 in May 2009, indicative of major impairment (2/20/15 VBMS CAPRI, p. 262; 12/17/15 VBMS CAPRI (Durham), p. 94).

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the records show that, in May 2009, a VA psychologist noted the Veteran's anger and irritability, and that the Veteran was verbally aggressive once or twice a week and PTSD caused severe distress and impairment in social and occupational functioning (12/17/15 VBMS CAPRI (Durham), p. 93).  In March 2010, the Veteran was noted to have difficulty with her anger, irritability, and concentration (12/17/15 VBMS CAPRI (Durham), p. 56).  In July 2011, the Veteran reported pulling out her hair because of anxiety and had to wear a wig (12/17/15 VBMS CAPRI (Columbia), p. 29).  As recently as March 2016, the Veteran acknowledged being verbally aggressive (4/29/16 VBMS CAPRI, p. 5).  

The Veteran's VA social worker, in June 2012, particularly noted the Veteran's hypervigilance, sleep and concentration difficulty, nightmares, intrusive memories, depressive mood, irritability, isolation, difficulty completing multiple tasks at once, and difficulty being in crowds (8/11/12 VBMS Third Party Correspondence).

The 2010, 2011, and 2015 examiners reported PTSD symptoms caused clinically significant distress or impairment of social and occupational functioning.  The 2015 VA examiner reported that the Veteran had disturbance of mood and motivation.

In August 2012 the Veteran stated that she told the June 2011 VA examiner that she had anxiety attacks, thinking impairment, delusions, and difficulty understanding, as well as bad nerves, flashbacks, problems with relationships, and unprovoked anger outbursts (8/10/12 VBMS Correspondence).

A September 2013 Mental Health Diagnostic Assessment-Psychiatry Note reflects the Veteran's complaints of trust issues, aggressiveness, poor relationships, overeating, struggling to keep jobs, and anxiety (2/20/15 CAPRI (Charleston), p. 258).  

During the March 2016 mental health telephone encounter, the Veteran reported having a panic attack and acknowledged being verbally aggressive but denied physical altercation (4/29/16 VBMS CAPRI, p. 5).

The record shows that PTSD has caused deficiencies in the areas of work, school, judgment, and mood.  The Veteran has attempted school and her deficiencies caused impairment in that area.  Notably, she told the June 2011 VA examiner that she took online classes at Strayer University and the March 2015 VA examiner noted that she worked on her master's degree before working at VA, but it unclear if the coursework was completed.

In March 2010, the Veteran's psychologist supported the impression that the Veteran's PTSD symptoms severely impaired her ability to work (12/17/15 VBMS CAPRI (Durham), p. 55).  The Veteran told the May 2010 VA examiner that people could not tolerate being around her for long periods of time, and the June 2011 examiner reported that the Veteran said she was called weird at the job she held until 2008.  

The record shows that the Veteran worked as a United States Postal Service carrier from April to July 2010 (1/29/15 VBMS CAPRI (Durham), p. 31).  She told the June 2011 examiner that she left that job after a work-related leg injury.  

From late 2010 to 2013, the records describe the Veteran's efforts to obtain full time work (12/17/15 VBMS CAPRI (Columbia), p. 38; 9/24/14 VBMS Medical Treatment Records Furnished By SSA (3rd set), p. 69; 12/17/15 VBMS CAPRI (Durham), p. 56).  Although, she testified that, since 2012, she was a full time temporary employee at the VA hospital in Charleston.  See March 2013 RO hearing transcript at pages 6, 24-25

However, a June 2013 mental health record indicates that the Veteran was unemployed and hoped to start work soon (2/20/15 VBMS CAPRI (Charleston), p. 314).  In August 2013, the Veteran was offered a job as a program support assistant at VA (2/20/15 VBMS CAPRI (Charleston), p. 305).  But, in September 2013, a VA psychiatrist noted that the Veteran struggled to keep jobs (2/20/15 VBMS CAPRI (Charleston), p. 258).  

In September 2014, Veteran started working as a regular VA employee (2/20/15 VBMS (Charleston) CAPRI, p. 261).  The VA examination in March 2015 indicates that she worked at the VA in Charleston and had worked there for over two years.  

The VA examiners in January and May 2010, June 2011, and March 2015 noted the Veteran's anxiety, depression, nightmares and sleep difficulty, easy startle, discomfort in crowds, isolation, trouble maintaining friendships, and irritability.  Suspiciousness of others' intentions to the Veteran was noted in May 2009, and the March 2015 examiner also noted the Veteran's suspiciousness (12/17/15 VBMS CAPRI (Durham), p. 92).   

A depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, a flattened affect, and difficulty establishing and maintaining work and social relationships, were noted by the March 2015 VA examiner.

The January and May 2010, June 2011, and March 2015 VA examination reports, with the April 2009 through March 2016 VA outpatient records, reflect symptoms consistent with a 70 percent evaluation under Diagnostic Code 9411 throughout the appeal period (see e.g., 12/17/15 VBMS CAPRI (Durham), pp. 55-56, 90-94; 2/20/15 VBMS CAPRI (Charleston), pp. 45, 199, 258, 261-2, 305-6).  The medical evidence, including the VA examination reports, further demonstrates that the Veteran reported irritability, anxiety, sleep difficulty and nightmares, avoidant behavior, and social isolation.  The records include the Veteran's reported noncompliance with taking prescribed medications due to anxiety because she feared falling into too deep a sleep (2/20/15 VBMS CAPRI (Charleston), pp. 199, 258, 305-306; 4/29/16 VBMS CAPRI, p. 11).  When taken as prescribed, she found the medications helpful (7/13/15 VBMS CAPRI (Charleston), p. 1).  She told the March 2015 examiner that the medications were helpful to her. 

After consideration of the relevant medical and lay evidence of record, the Board finds impairment from service-connected PTSD more nearly approximated by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood over the entire rating period on appeal.  However, the Board does not find that the pertinent evidence of record shows that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent schedular rating. 

Regarding some of the example symptoms listed in the 100 percent criteria, the January and May 2010, June 2011, and March 2015 VA examiners reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior, have not been documented in the clinical record or in the competent lay statements from the Veteran.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.

The Veteran's thought processes were logical and coherent, her speech was reported as clear, and she repeatedly denied having homicidal ideations or plans.  No examiner reported obsessive and ritualistic behaviors.  The March 2016 VA medical record indicates the Veteran had a panic attack (4/29/16 VBMS CAPRI, p. 5).  The March 2016 VA record also shows that the Veteran denied hallucinations (Id. at 6).

Further, the 2010, 2011, and 2015 VA examiners all described the Veteran as neatly dressed, and the January 2010 and March 2015 VA examiners noted that she was also well-groomed and no clinician has stated that she is unable to maintain her personal hygiene.  While the January 2010 examiner checked yes to the Veteran having problems with activities of daily living, he reported that she was clean, well-groomed, and neatly dressed.

The Veteran has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  The Veteran is divorced and has one adult child with whom she has a close relationship according to the May 2010 VA examiner.  Indeed, although the Veteran reported difficulty in maintaining relationships, the January 2010 examiner noted that she had a few friends, and went to church.  The Board finds that these examples show some social capacity and not total social impairment.

In sum, the Board finds the above evidence is competent, credible and weighs against a finding of impairment commensurate with total occupational and social impairment due to PTSD. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD since the initial grant of service connection on April 7, 2009, but the preponderance of the credible medical and lay evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been applied, as appropriate.  38 U.S.C.A. § 5107 (b).


ORDER

New and material evidence has been received to reopen the claim for service connection for a bilateral foot condition.

Service connection for a left hand injury is denied.

An initial 70 percent rating for PTSD is granted from April 7, 2009.


REMAND

Feet

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a bilateral foot disorder triggers VA's duty to assist and provide an examination/opinion.  Shade, 24Vet. App.  at 120-21.

Right Hand

The Veteran testified that cysts appeared on both her hands at the same time in service.  See March 2013 RO hearing transcript at page 14.  Her left hand cyst was surgically treated in service, but surgery was not performed on her right hand.  Id. at 15.  After service, a right hand cyst was noted in approximately 1986 or 1987.  Id. at 16.  The Veteran had hand pain and weakness that all started in service.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, a right hand injury.

Post service medical records include a June 1987 record showing that the Veteran had right wrist pain (9/24/14 STR Medical Photocopy, p. 3; 9/29/11 VBMS Medical Treatment Record Government Facility, p. 3).  X-ray showed no significant abnormality.  A right wrist ganglion cyst was diagnosed.

Results of a right wrist X-ray performed by VA in May 2011 showed no evidence of current or prior injury or significant arthropathy (6/27/11 VBMS Medical Treatment Record Government Facility, p. 1).

In March 2012, the VA examiner diagnosed the Veteran with a ganglion cyst of the right hand and bilateral wrist pain.  The Veteran's history of being diagnosed with having ganglion cysts on the upper dorsal aspects of both wrist in service for which she underwent left hand ganglion cyst removal of her left wrist was noted.  The examiner remarked that the Veteran had bilateral wrist pain secondary to ganglion cysts but did not address the etiology of the Veteran's right hand disability.  As such, the Board finds that an addendum opinion is needed to address this question.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing or following "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91; 
57 Fed. Reg. 2317 (1992).

By the Board's decision herein, from April 7, 2009, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In her March 2010 formal TDIU claim, the Veteran reported that she last worked full time as an administrative assistant in May 2008 and was unable to work due to PTSD.  Records indicate the position was eliminated due to a reduction in force (5/6/10 VBMS VA 21-4192 Request for Employment Information in Connection with Claim for Disability).

Since filing her TDIU, it appears that the Veteran has held full-time employment.  She reported working for the United States Post Office as a mail carrier from April 10 to July 10, 2010 (9/24/14 VBMS Medical Treatment Records Furnished by SSA (1st set), pp.7-8).  In March 2013, the Veteran testified that she was a full-time temporary employee at the VA hospital in Charleston where she started in 2012.  See RO hearing transcript at pages 24-25.  A September 19, 2013 record shows that the Veteran started working for VA two weeks earlier (2/20/15 VBMS CAPRI (Charleston), p. 258).  A November 2014 record describes the Veteran as a VA employee (11/9/15 VBMS CAPRI, p. 7).  The March 2015 VA examiner noted that the Veteran worked at the VA in Charleston for over two years.

Prior to Board consideration of the Veteran's TDIU claim, she should provide her complete work history since July 10, 2010, including the dates of all full time temporary employment, and full time regular employment.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide her complete work history since July 10, 2010, including the dates of all full-time temporary and full-time employment, and average hours worked per day/week. 

2. Return the claims file to the VA physician-examiner who performed the March 2012 wrist examination for an addendum opinion regarding the etiology of the Veteran's claimed right hand disability (or a similarly qualified physician-examiner).  The examiner should review the claims file and this remand and address the following (a clinical examination should be scheduled if deemed necessary by the examiner):

a. The examiner should identify all current right hand diagnoses, including ganglion cyst, or another wrist hand disability (any such disability shown on examination and in clinical records dated since 2010).

b. For each current right hand disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) right hand disabilities, in whole or part, had their onset in service, or are otherwise the result of a disease or injury in service.

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  

e. The absence of evidence of treatment for right hand symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. Schedule the Veteran for a VA examination by a physician to determine whether any current bilateral foot disability is the result, in whole or part, of disease or injury in service.  The claims folder, including this remand, should be reviewed. 

a. For each current foot disability, including pes planus, plantar fasciitis, hallux valgus, corns, callouses, or another foot disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) foot disabilities, in whole or part, had their onset in service, are related to her reported in-service injuries, or are otherwise the result of a disease or injury in service (including the notations in the September 1980 and May 1985 service treatment records, noting swollen and painful feet)?

b. If a foot disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

c. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

d. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

e. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

f. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

g. The Veteran is competent to report symptoms and observable history. 

h. The absence of evidence of treatment for bilateral foot symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

i. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


